         Case 1:18-cv-04376-PGG Document 26 Filed 12/23/19 Page 1 of 2




                                        December 23, 2019

VIA ECF
The Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, NY 10007

               Re: New York Immigration Coalition v. United States Immigration and Customs
                   Enforcement, et al., 1:18-cv-04376-PGG

Dear Judge Gardephe:

       The parties to the above-referenced Freedom of Information Act (“FOIA”) litigation
submit this letter to update the Court on the status of this litigation, per the Court’s Order dated
December 28, 2018 (“Production Order”). Dkt. No. 23. Counsel for Plaintiff New York
Immigration Coalition (“NYIC”) has conferred with counsel for Defendants United States
Immigration and Customs Enforcement (“ICE”) and United States Customs and Border Protection
(“CBP”) (collectively “the Government”), who joins in this letter.

        Pursuant to the terms of the Production Order, the Government has informed NYIC that it
substantially finished its rolling document production in this matter on November 22, 2019. At
present, there are only ten responsive documents outstanding—documents that CBP referred to
ICE for review, some of which ICE determined it must refer to other government agencies for
input before any non-exempt portions of the documents can be released. The Government expects
that these remaining steps will be completed by January 23, 2020.

        In light of the above, the parties respectfully propose that they submit another joint status
update to the Court by Friday, January 31, 2020, proposing next steps for the case. This extra time
will allow the Government to complete its review with respect to the ten outstanding documents
described above and will allow NYIC to complete its review of documents produced by the
Government and to determine whether it intends to challenge any aspect of the Government’s
productions.

       Thank you for your consideration of this request.
         Case 1:18-cv-04376-PGG Document 26 Filed 12/23/19 Page 2 of 2




Respectfully submitted,

KIRKLAND & ELLIS LLP                         GEOFFREY BERMAN
                                             United States Attorney

By: /s/ Terence Leong                        By: /s/ Jennifer Jude
Warren Haskel                                Jennifer Jude
Terence Leong                                Assistant United States Attorney
601 Lexington Avenue                         86 Chambers Street, 3rd Floor
New York, NY 10022                           New York, NY 10007
Tel.: (212) 446-4800                         Tel.: (212) 637-2663
Fax: (212) 446-4900                          Fax.: (212) 637-2686
Email: whaskel@kirkland.com                  Email: jennifer.jude@usdoj.gov
        terence.leong@kirkland.com

Counsel for Plaintiff New York Immigration   Counsel for Defendants U.S. Immigration and
Coalition                                    Customs Enforcement and U.S. Customs and
                                             Border Protection
